NEGATIVE ELECTRODE ACTIVE MATERIAL AND METHOD FOR PREPARATION THEREOF, SECONDARY BATTERY, AND APPARATUS INCLUDING SECONDARY BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 7/7/2022:
Claims 9-10 have been canceled; no claims have been amended. No new matter has been entered.
Previous drawing objections have been withdrawn due to cancelation of claims 9 and 10. 
Rejections under 35 USC 112(b) for claims 1-3, 11, and 12 have been withdrawn. However, they are still upheld for claims 4-8.

Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “Regarding claims 4-7 
Applicant respectfully submits that the features including Dv50 in claim 4, (Dv90 - Dv10)/Dv50 in claim 5, Dv90 in claim 6, and tap density in claim 7, refer to the claimed negative electrode active material itself, which has a parameter A and has a parameter B after the given powder compaction. It is not logical if these features refer to the material after powder compaction. Thus, these features shall define the properties of the claimed material before powder compaction. 
It should be noted that these features are not the same as the surface area average particle size D(3,2) denoted as parameters A and B.”
The Examiner respectfully traverses. How is it not logical that the features refer to the material after powder compaction? The Sauter mean diameter, D(3,2), changes before and after compaction so why would the particle size not change as well? Both are dependent on diameter so subjecting it to a 20kN force (which is quite large) is bound to change the particle size. 
The Applicant discloses: “Regarding claim 8 
It is respectfully submitted that the "graphitization degree" refers to the artificial graphite (the core, without coating) of the negative electrode active material.”
The Examiner thanks the Applicant for the clarification. However, the claim needs to clarify this because, as currently written, it is still indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 discloses “wherein the negative electrode active material has a volume average particle size Dv50…”. Which negative electrode active material is the claim referencing? A (before powder compaction) or B (after powder compaction)?
Claim 5 discloses “wherein the negative electrode active material has a particle size distribution (Dv90 - Dv10)/Dv50…”. Which negative electrode active material is the claim referencing? A (before powder compaction) or B (after powder compaction)?
Claim 6 discloses “wherein the negative electrode active material has a volume particle size distribution Dv90 satisfying…”. Which negative electrode active material is the claim referencing? A (before powder compaction) or B (after powder compaction)?
Claim 7 discloses “wherein the negative electrode active material has a tap density of from 0.9 g/cm3 to 1.15 g/cm3…”. Which negative electrode active material is the claim referencing? A (before powder compaction) or B (after powder compaction)?
Claim 8 discloses “wherein the negative electrode active material has a graphitization degree of from 90% to 96%, and preferably from 92% to 95%.” Why would the entire negative electrode active material have a graphitization degree when the coating is not graphitized (it is an amorphous carbon). Does the Applicant mean the artificial graphite of the core has a graphitization degree?
Allowable Subject Matter
Claims 1-3, 11, and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments filed on 7/7/2022 were capable of overcoming the previous rejections under 35 USC 112(b).
Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729